Citation Nr: 0948165	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  07-34 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to October 
1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the RO 
in St. Petersburg, Florida, which continued a 30 percent 
evaluation for bilateral pes planus.

The Board notes that the earliest correspondence from the 
Veteran to the RO that could be construed as a substantive 
appeal on the pes planus issue was a VA Form 9 received in 
May 2008.  This substantive appeal was not timely as it was 
received more than one year after the March 2007 rating 
decision and more than 60 days after the October 2007 SOC 
were mailed to the Veteran.  However, in the interest of 
facilitating an efficient resolution of the appeal, the Board 
will waive the timeliness of the substantive appeal and 
proceed to consider the claim on the merits.  See Percy v. 
Shinseki, 23 Vet. App. 37, 45 (2009) (the receipt of a timely 
substantive appeal is not a jurisdictional requirement, and 
may be waived by the Board).  

In October 2009, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the claims file.  

As discussed at the October 2009 hearing, the Veteran has 
initiated appeals on several other claims that are not 
presently before the Board.  A review of the claims file 
reveals that the Veteran filed a notice of disagreement (NOD) 
in April 2009 with respect to a March 2009 rating decision, 
which granted service connection for bilateral knee 
disabilities and calcaneal spur of the right foot, and 
reduced the rating for service-connected calcaneal spur of 
the left foot.  Thereafter, the RO issued a statement of the 
case (SOC) in May 2009, and an SSOC in August 2009.  The 
Veteran must file a timely substantive appeal before those 
issues may be certified to the Board for appellate review.  
38 C.F.R. § 20.202.  

Subsequent to the issuance of the August 2009 supplemental 
statement of the case (SSOC), the Veteran submitted 
additional evidence which was not considered by the RO.  The 
Veteran waived RO consideration of this evidence in an 
October 2009 submission.  Thereafter in November 2009, the 
Veteran submitted further evidence without an additional 
waiver.  Although this evidence, X-ray studies of the 
bilateral ankles, is new, it is not relevant to the pes 
planus issue presently on appeal.  Rather, it relates to the 
Veteran's separately-service-connected bilateral ankle 
arthritis and bilateral calcaneal spurs, which are not on 
appeal.  As such, the Board may proceed with appellate 
review.  38 C.F.R. § 20.1304 (2009).


FINDING OF FACT

The Veteran's service-connected bilateral pes planus is 
manifested by marked pronation, painful motion, swelling and 
tenderness.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

For an increased compensation claim, the veteran must be 
notified that he must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), vacated and remanded by, Vazquez-Flores v. 
Shinseki, --- F.3d ----, 2009 WL 2835434 (Fed. Cir. Sep 04, 
2009).  Recently, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the notice 
described in 38 U.S.C. § 5103(a) need not be veteran 
specific, i.e., it need not notify the veteran of alternative 
diagnostic codes, and that that the statutory scheme does not 
require "daily life" evidence for proper claim 
adjudication.  Vazquez-Flores v. Shinseki, --- F.3d ----, 
2009 WL 2835434 (Fed. Cir. Sep 04, 2009).  Thus, any error 
related to the aforementioned is harmless. 

Prior to and following the initial adjudication of the 
Veteran's claim, letters dated in February 2007 and May 2008 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21; 
Vazquez-Flores, 22 Vet. App. 37.  The letters advised the 
Veteran of the information necessary to substantiate the 
claim, which needed to include evidence showing that his 
service-connected bilateral pes planus had increased in 
severity and met the criteria for a higher 50 percent rating, 
and of his and VA's respective obligations for obtaining 
specified different types of evidence.  The Veteran was 
informed of the specific types of evidence he could submit, 
which would be pertinent to his claim, and advised that it 
was ultimately his responsibility to support the claim with 
appropriate evidence.  In addition, the letters provided the 
Veteran with notice concerning the assignment of disability 
ratings and effective dates.  See Vazquez-Florez, supra; 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

Subsequent to the issuance of the May 2008 letter, the 
Veteran's claim was readjudicated in March 2009 and August 
2009 SSOCs.  Thus, there was no deficiency in notice and a 
harmless error analysis is not necessary.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the appellant appropriate VA examinations in 
January 2008, October 2008, March 2009 and July 2009.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the appellant's service-
connected bilateral pes planus since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The Board finds the 
examination reports to be comprehensive and sufficient in 
assessing the severity of the appellant's disability.  In 
this regard, it is noted that the opinions rendered by the 
examiners are supported by objective and clinical findings, 
and address the relevant rating criteria.  The Board, 
therefore, concludes that the 2008 and 2009 examination 
reports are adequate upon which to base the decision in this 
case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

The Veteran seeks an increased rating for his service-
connected bilateral pes planus, currently evaluated as 30 
percent disabling.  For the reasons that follow, the Board 
finds that a higher rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. West, 
12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Veteran's bilateral pes planus is rated as 30 percent 
disabling under Diagnostic Code 5276 for acquired flatfoot.  
The Board notes, as a preliminary matter, that the Veteran 
has been assigned separate evaluations for anterior calcaneal 
spur of the bilateral feet and degenerative arthritis of the 
bilateral ankles, as secondary to his bilateral pes planus.  
Although the Veteran is seeking a higher rating for his 
bilateral pes planus, he has at no time appealed the separate 
evaluations for bilateral ankle arthritis.  Additionally, as 
explained in the Introduction, the Veteran has initiated an 
appeal of the separate evaluations for bilateral anterior 
calcaneal spurs, but has not yet filed a substantive appeal.  
As the aforementioned issues are not presently on appeal, the 
Board cannot consider the symptomatology and effects of the 
separately rated bilateral anterior calcaneal spurs and 
bilateral ankle arthritis in evaluating his entitlement to an 
increased rating for bilateral pes planus.  See 38 C.F.R. § 
4.14 (avoidance of pyramiding); Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  

Under Diagnostic Code 5276, a 30 percent disability 
evaluation is assignable for severe bilateral involvement, 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  A 50 percent rating is assignable for 
pronounced bilateral acquired flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achilles on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a.  

The Board observes that words such as "moderate," "severe," 
and "pronounced," as used in the various diagnostic codes, 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence, to the end that its decisions 
are "equitable and just." 38 C.F.R. § 4.6.

VA outpatient records, private records and past X-rays 
reflect a longstanding history of problems with pes planus.  
Treatment for the Veteran's foot and ankle problems has 
included orthotics, foot braces, pain medication and physical 
therapy.  His podiatrist indicates that foot orthosis is 
recommended and that there is the possibility that surgical 
intervention may eventually be needed to correct the pes 
planus condition.  

The Veteran was afforded various examinations throughout the 
pendency of this appeal to assess the severity of his foot 
disabilities.  Most recently, the Veteran was afforded a VA 
examination in July 2009 where the examiner found objective 
evidence of painful motion, swelling and tenderness.  
Achilles alignment was normal for weight bearing and non 
weight bearing.  There was no forefoot or midfoot 
malalignment.  No arch was present on weight bearing and non 
weight bearing.  There was marked pronation.  The location of 
the weight bearing line was over the great toe.  There was no 
heel valgus bilaterally and no muscle atrophy of the feet.  
Gait was described as antalgic, with a wide based waddle.  X-
rays from February 2007 demonstrated degenerative 
hyperostosis superiorly at the distal talus and navicular.  
Pes planus was noted.  There was no evidence of fracture.  

Taking into consideration all of the relevant evidence of 
record, the Board concludes that the Veteran is not entitled 
to a rating greater than 30 percent for his bilateral pes 
planus.  The evidence does not establish that that he has 
pronounced bilateral acquired flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achilles on manipulation, not improved by orthopedic 
shoes or appliances, as is required for a 50 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  
The Veteran is shown to have marked pronation, however there 
is no evidence of marked inward displacement or severe spasm 
of the tendo achilles on manipulation.  Overall, the 
Veteran's symptoms paint a picture of "severe" bilateral 
pes planus, rather than "pronounced," thereby warranting no 
more than a 30 percent rating under Diagnostic Code 5276.  

The Board notes that the Veteran's functional loss was 
considered.  38 C.F.R. §§ 4.40, 4.45.  As noted above, the 
July 2009 examiner noted findings of painful motion.  There 
was, however, no evidence of instability, weakness or 
abnormal weight bearing.  Regarding impact on occupational 
activities, the examiner noted decreased mobility, problems 
with lifting and carrying, weakness or fatigue, decreased 
strength in the lower extremities, and pain.  It was noted 
that the Veteran works as a letter carrier for the postal 
service where he is assigned to a walking route and that a 
recent request for a mounted (driving) route was turned down.  
The Veteran reports increased absenteeism due to his 
disabilities.  The Veteran's functional limitations, as 
described above, are contemplated in his currently assigned 
30 percent evaluation.  Accordingly, the Board finds that a 
higher rating under the DeLuca criteria for the same symptoms 
is not warranted.  See 38 C.F.R. § 4.14.

Next, the Board must consider other possible avenues for a 
higher rating.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) (separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition).  However, the Veteran's bilateral pes planus is 
not shown to produce weak foot under Diagnostic Code 5277, 
claw foot under Diagnostic Code 5278, hallux valgus under 
Diagnostic Code 5280, hallux rigidus under Diagnostic Code 
5281, hammer toe under Diagnostic Code 5282, or malunion or 
nonunion of tarsal or metatarsal bones under Diagnostic Code 
5283.  Indeed, all of the VA examinations were negative for 
these foot disorders.  There is also no evidence of Morton's 
disease so as to warrant a rating under Diagnostic Codes 
5279.  Moreover, aside from pes planus, calcaneal spurs and 
ankle arthritis, the Veteran is not shown to have any other 
foot injuries that reach the level of moderately severe under 
Diagnostic Code 5284.  Thus, there is no basis for assigning 
a higher rating under any of the diagnostic codes for foot 
disabilities other than Diagnostic Code 5276. 

The Board acknowledges the Veteran's contention that he 
deserves an increased rating for his bilateral pes planus.  
The Veteran can attest to factual matters of which he has 
first-hand knowledge, e.g., that he experiences foot pain and 
has difficulty on his job with the postal service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding the severity of his disability are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the Veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994).  Therefore, he cannot 
provide a competent opinion regarding the severity of his 
service-connected disability.  

Furthermore, the Board has considered the rule for staged 
ratings.  Fenderson, supra; Hart, supra.  However, as the 
evidence does not show that the criteria for a rating in 
excess of 30 percent for bilateral pes planus have been met 
at any time during the period on appeal, the Board concludes 
that staged ratings are inapplicable.

Finally, the Board has considered the potential application 
of other various provisions, including 38 C.F.R. § 
3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Veteran's 
disability has not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  

In light of the foregoing, the Board concludes that an 
increased rating for bilateral pes planus is not warranted.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


